Citation Nr: 0333237	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from June 1945 
to September 1945 and service with the regular Philippine 
Army from September 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 2001 rating determination 
of the Manila, Republic of the Philippines Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

1. At the time of the veteran's death, service connection was 
not in effect for any disabilities.

2.  The veteran died in October 1999.  The cause of his death 
was pulmonary tuberculosis.

3.  Pulmonary tuberculosis was not manifest during service or 
within three years of service separation.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310(a) (West 2002); 38 C.F.R. § 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
appellant of which information and evidence is to be provided 
by the claimant, and which evidence, if any, it would attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The appellant was notified of 
evidence and information needed to substantiate and complete 
her claim and who had what duties including in the April 2001 
VCAA letter to her.  That letter advised her of VA's duty to 
notify her about her claim, what VA's duty to assist her in 
obtaining evidence is, what the evidence must show to 
establish entitlement, what information or evidence was still 
needed from her, when and where to send information or 
evidence, and what to do if she had questions or needed 
assistance.

The Board concludes that the discussions in the 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service and post-service private medical records are 
of record.  Reasonable attempts were made to obtain 
identified relevant evidence.

VA's development and adjudication of the appellant's claim 
were consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a).  VA's duties have 
been fulfilled.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
and 3.304 (2003).  The service incurrence of tuberculosis is 
presumed, in the absence of affirmative evidence to the 
contrary, if it is manifested to a degree of 10 percent 
within three years of discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

When any veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children, 
and parents.  The standards and criteria for determining 
whether or not a disability is service-connected shall be 
those applicable under chapter 11 of this title. 38 U.S.C.A. 
§ 1310 (West 2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  
It is considered the principal cause of death when it, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For it to be a contributory 
cause of death, it must be shown that it contributed 
substantially or materially to cause death.  38 C.F.R. § 
3.312(c).

Analysis

The veteran died in October 1999.  The certificate of death 
establishes that the cause of death was pulmonary 
tuberculosis.

At the time of his death, service connection was not in 
effect for any disability. 

The probative evidence indicates that the veteran's pulmonary 
tuberculosis was not incurred or aggravated in service or 
manifest within 3 years of separation from service.

The veteran's February 1946 service discharge examination 
report is probative, because it shows that he was examined at 
that time and that his lungs were normal and that a chest X-
ray was negative.  

The veteran's February 1946 enlistment record is consistent 
with the February 1946 service discharge examination report.  
The enlistment record indicates that the veteran had no 
sicknesses and that his physical condition when he was 
discharged was good.  The veteran and a service official 
signed the record.  

A March 1946 Affidavit for Philippine Army Personnel is 
probative, as it is consistent with the above records and 
indicates that the veteran swore that he had not had any 
wounds or illnesses incurred between December 8, 1941 and 
return to military control.

A July 1948 20th Station Hospital chest X-ray report states 
that it was thought that the veteran may have pulmonary 
tuberculosis but that this had not been proved.  A July to 
August 1948 private hospital report states that the veteran 
was confined and treated for pleurisy, and it was compiled 
after further treatment following the July 1948 chest X-ray 
report mentioned above.  It was written after the veteran's 
chest was studied fluoroscopically later in July 1948 and 
again in August 1948.

The probative evidence shows that pulmonary tuberculosis was 
not manifest until about 1955.  At best, there was a 
suspicion of possible pulmonary tuberculosis in July 1948, 
which was not confirmed.  Rather, the diagnosis was pleurisy.  
An August 1977 private medical record indicates that the 
veteran was an old pulmonary tuberculosis case since 1955, 
and a May 1956 private chest X-ray report reports moderate 
tuberculosis.  This is consistent with the service records, 
the July 1948 post-service service department record, and the 
July to August 1948 private medical records.  All of these 
documents were compiled in the normal course of business when 
the veteran's condition could be verified by contemporaneous 
examination.  This is another indication that they are 
probative.

Pulmonary tuberculosis is not shown in the veteran's service 
or within 3 years of separation, there is negative evidence 
in service and in July and August 1948, and no competent 
medical evidence of record relates the veteran's pulmonary 
tuberculosis which was diagnosed in 1955 to service.  While 
the veteran, when he was living, and the appellant, currently 
(see her September 2002 hearing testimony), respectively felt 
that his pulmonary tuberculosis was related to service, they 
are laypersons whose opinions on a medical matter such as 
this are of no probative value [see Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993)].  The probative evidence indicates that 
pulmonary tuberculosis was not incurred or aggravated in 
service.

Since the veteran's pulmonary tuberculosis was not shown in 
service and active pulmonary tuberculosis was not manifest or 
to a degree of 10 percent within three years after service 
separation, the Board concludes that pulmonary tuberculosis 
was not incurred or aggravated in service, 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002), and that active pulmonary tuberculosis may not be 
presumed to have been.  As such, service connection for the 
cause of the veteran's death is not warranted.

The Board concludes that a disability incurred in or 
aggravated by service did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310(a); 38 C.F.R. § 3.312.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

The Board notes that the veteran's claims folder was 
reconstructed.  The Board has reviewed the claims folder and 
it appears that no crucial pieces of evidence are missing.  
The claims folder as currently reconstructed contains all 
relevant information which is necessary for the claim to 
decided fairly and to have the findings and conclusions 
explained thoroughly.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



